Vacated by Supreme Court, May 24, 2004




                                             UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                MICHEAL LEE SPENCER, SR.,                
                                Plaintiff-Appellant,
                                  v.
                BELINDA EASTER, LPN/BCC Nurse;
                JULIA LAFOON, RN/BCC Nurse
                Supervisor; MS. ISRAEL, LPN/BCC                     No. 02-7722
                Nurse; R. C. WALKER, BCC
                Institution Investigator; MRS.
                HARRIS, LPN/BCC Self-Medication
                Supervisor; S. MACLIN; JOHN DOE;
                JANE DOE, BCC Nurse/Pill Call,
                                Defendants-Appellees.
                                                         
                            Appeal from the United States District Court
                         for the Eastern District of Virginia, at Alexandria.
                               Claude M. Hilton, Chief District Judge.
                                         (CA-01-1579-AM)

                                         Submitted: August 9, 2004

                                       Decided: September 21, 2004

                          Before LUTTIG and KING, Circuit Judges, and
                                HAMILTON, Senior Circuit Judge.



                Affirmed by unpublished per curiam opinion.


                                                COUNSEL

                Micheal Lee Spencer, Sr., Appellant Pro Se. Maureen Riley Matsen,
                William Eugene Thro, Philip Carlton Hollowell, OFFICE OF THE
2                          SPENCER v. EASTER
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Michael Eugene Ornoff, ORNOFF & ARNOLD, PC, Virginia Beach,
Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This case is on remand from the United States Supreme Court for
"further consideration in light of Tennessee v. Lane," 541 U.S. ___,
124 S. Ct. 1978 (2004). Micheal Lee Spencer appeals the district
court’s order denying relief on his 42 U.S.C. § 1983 (2000) action.
For the reasons discussed below, we affirm.

   On appeal, the majority of Spencer’s claims stem from the fact that
he did not receive timely refills of his prescription drugs on several
occasions. Although the case basically arises under § 1983, Spencer
also ostensibly raised claims under the Americans with Disabilities
Act ("ADA") and the Rehabilitation Act. The district court dismissed
Spencer’s claims under the Rehabilitation Act on the ground that he
"fail[ed] to explain in even the broadest terms how the named defen-
dants violated that act." The court dismissed Spencer’s ADA claims
on the ground that the Defendants may not be subject to individual
liability under Title II of the ADA and the Defendants are entitled to
Eleventh Amendment immunity in their official capacities. We ini-
tially affirmed the district court’s order "for the reasons stated by the
district court." Following our review of Tennessee v. Lane, we now
affirm the district court’s denial of Spencer’s ADA claims on the
ground that he failed to establish a prima facie case under the ADA.

  In Tennessee v. Lane, the Supreme Court considered whether the
enactment of the ADA, as it applies to cases implicating the funda-
mental right of access to the courts, constitutes a valid exercise of
                           SPENCER v. EASTER                           3
Congress’s authority under the enforcement provision of the Four-
teenth Amendment. 124 S. Ct. at 1994. In that case, George Lane and
Beverly Jones, two paraplegics who use wheelchairs for mobility,
filed suit against the State of Tennessee and several counties claiming
that they were denied access to courtrooms that lacked elevators. The
State of Tennessee moved to dismiss the suit on the ground that states
are immune from such claims under the Eleventh Amendment. The
district court denied the motion to dismiss, and the Sixth Circuit
affirmed. Id. at 1982-83. The Supreme Court granted certiorari and
affirmed the Sixth Circuit’s decision, finding that the ADA properly
gives private citizens such as Lane and Jones the power to sue a state
for damages if the state fails to provide access to its courts. Id. at
1993-94.

   The Supreme Court did not, however, decide whether the statutory
abrogation of sovereign immunity was constitutional with regard to
non-fundamental rights. After finding that the abrogation was valid as
applied to the fundamental right of access to the courts, the Supreme
Court stated that it "need go no further." Id. at 1993. Thus, it appears
that the actual holding is fairly narrow and is limited "to the class of
cases implicating the fundamental right of access to the courts." Id.
at 1994. We therefore note that it is relatively unclear at this point to
what extent the case will be applied to other public services, activi-
ties, and programs.

   We need not address, however, whether the Defendants are entitled
to Eleventh Amendment immunity in this case because Spencer
clearly fails to state a claim under the ADA. To establish a prima
facie case under Title II of the ADA, Spencer must show: (1) that he
is a qualified individual with a disability; (2) that he was either
excluded from participation in or denied the benefits of some public
entity’s services, programs, or activities or was otherwise discrimi-
nated against; and (3) that such exclusion, denial of benefits, or dis-
crimination was by reason of his disability. See Race v. Toledo-
Davila, 291 F.3d 857, 858 n.* (1st Cir. 2002); Baird v. Rose, 192 F.3d
462, 467 (4th Cir. 1999). Because there is no evidence in the record
to suggest that any failure by the Defendants to obtain Spencer’s med-
ication in a timely manner stemmed from any discriminatory intent
due to any alleged disability, we find that Spencer fails to establish
a prima facie claim under the ADA. See Bryant v. Madigan, 84 F.3d
4                         SPENCER v. EASTER
246, 249 (7th Cir. 1996) (holding that the ADA is not "violated by
a prison’s simply failing to attend to the medical needs of its disabled
prisoners. No discrimination is alleged; Bryant was not treated worse
because he was disabled.").

  Accordingly, we affirm the district court’s denial of Spencer’s
ADA claims on the ground that he has failed to establish a prima facie
case under the ADA. We affirm the district court’s denial of the
remainder of Spencer’s claims on the reasoning of the district court.
See Spencer v. Easter, No. CA-01-1579-AM (E.D. Va. filed Oct. 24,
2002 & entered Oct. 25, 2002). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED